UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7224


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LAGRANT GREER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Frank W. Volk, District Judge. (5:14-cr-00202-1)


Submitted: January 19, 2021                                       Decided: January 29, 2021


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


LaGrant Greer, Appellant Pro Se. Timothy Doyle Boggess, OFFICE OF THE UNITED
STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       LaGrant Greer appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). For the reasons that

follow, we vacate and remand.

       A district court may grant a compassionate release motion upon finding “that

extraordinary and compelling reasons warrant such a reduction,” “that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission,” and

that the relevant 18 U.S.C. § 3553(a) sentencing factors weigh in favor of relief. 18 U.S.C.

§ 3582(c)(1)(A). Here, from the district court’s summary order, we cannot discern whether

the court concluded that Greer failed to establish extraordinary and compelling reasons for

release, that the § 3553(a) factors counseled against a sentence reduction, or both. As a

result, we cannot meaningfully review the district court’s decision.

       Accordingly, we vacate the district court’s order and remand for a fuller

explanation. * See United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019). We deny as

moot Greer’s motion to supplement the record. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                             VACATED AND REMANDED




       *
           By this disposition, we express no view on the merits of Greer’s motion.

                                              2